DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In view of Applicant’s remarks and the amendment to claims 1 and 16 to recite that “the single cat meal is configured to be consumed in a single feeding before the wet food undergoes a level of chemical or physical degradation,” the effective filing date of this Application currently seen to be August 29, 2007.  
In view of the amendment to the claims, the rejection of claims 9 and 19 under 35 U.S.C. 112 second paragraph has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-8, 10-18, 20 and 21 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-5, 8, 10, 16-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruce (US 20040005388 cited on 5pg IDS of 8/30/21) in view of Tucker (US 20050042338 cited on 5pg IDS of 8/30/21), “Whiskas - Feeding Finicky Cats”, Lehmann (DE2553576), “Home Vet (cited on 5pg IDS of 8/30/21),” “Whiskas(cited on 5pg IDS of 8/30/21)”, “Flickr (cited on 5pg IDS of 8/30/21)” and Kan et al. (JP 10-276685 - cited on 17 pg IDS of 8/30/21) and in further view of Feralcatcaretakers (cited on 18pg IDS of 8/30/21) and Buzby (“Plate Waste in School Nutrition Programs” - cited on 18pg IDS of 8/30/21).
Regarding claim 1, Bruce teaches a method of minimizing chemical and physical degradation of wet food (see paragraph 13 - wet food having a moisture content of 90%) for an entire daily diet of a cat (paragraph 5) because Bruce teaches a multi-meal package (see at least the abstract, paragraph 7) for a cat (paragraph 5) having a plurality of single-serving individually packaged units (first and second vessel holding a first and second pet food product; paragraph 16-18), where the moisture content in each container can be greater than 15% (see paragraph 13 – wet food having a moisture content of 90%).  That is, since Bruce teaches providing individually sealed meal portions for meeting nutritional requirements for different times of the day (paragraph 7, 
At paragraph 7, Bruce teaches providing an entire daily diet of cat food for a cat, wherein the cat food is a wet cat food with a moisture content in a range of about 65% to about 95% (paragraph 13 - 90% moisture).  Bruce teaches portioning an individually sized portion of the wet food in a unit (paragraph 16-19 - “multi-pack”), the individually sized portions consisting of a single cat meal of the entire daily diet (paragraph 7 - “one meal in the morning and one meal in the afternoon/evening”), the single cat meal being a complete and balanced meal (paragraph 11).  
Bruce further teaches bundling a number of the units together, (see paragraph 16-19 - two or more vessels may or may not be linked to form a single unit within the packaging means), the number of units bundled together consisting of the entire daily diet of cat food.
Claim 1 differs from Bruce in specifically reciting, “the single cat meal of the unit having a mass of at least 10g to no more than 40g, being shelf stable, and wherein the single cat meal is complete and balanced, wherein the single cat meal is configured to be consumed in a single feeding before the wet food undergoes a level of chemical or physical degradation, the chemical and physical degradation including at least one of a decrease in moisture content, an oxidation of lipids, a decrease in volatile compounds and an increase in microbial contamination, wherein the individually sized portion of the wet food from the unit is configured to be provided at an ambient temperature having 
It is noted however, that wet cat foods, as suggested Bruce have been conventionally known to be configured to be provided at an ambient temperature and are known to be shelf-stable (i.e. not refrigerated).  Tucker further evidences wet pet food (paragraph 27) that is complete and nutritionally balanced (paragraph 27) and shelf-stable since Tucker teaches sterilizing the packaged food (paragraph 47), and where the seal maintains the freshness of the food at an ambient temperature (paragraph 29).  Therefore, Tucker further evidences and teaches wet cat food that can be shelf stable and thus would have been configured to be provided at an ambient temperature and having not been previously refrigerated or exposed to microbiological flora from a cat.  Nonetheless, “Whiskas - Feeding Finicky Cats” evidences that it has been notoriously conventional to provide wet cat foods at room temperature (4th
Regarding the specific quantity of food within each container ranging between 10g to 40g and at least 11 kcal (as recited in claim 15), the claims differ from Bruce in this regard.
However, Tucker teaches a pet food product comprising a multi-meal package for a cat having a plurality of single-serving individually packaged units (figure 9), wherein each unit can be a wet pet food (paragraph 27), which is known to have a moisture content of at least 15% by weight.  Each individual package is seen to be shelf-stable since Tucker teaches sterilizing the packaged food (paragraph 47), and where the seal maintains the freshness of the food at an ambient temperature (paragraph 29).  Tucker further teaches meals for feeding pets (paragraph 27) where each container can comprise about 2 ounces of pet food (see paragraph 23) and that any larger or smaller sized containers to accommodate pet food is also within the scope of Tucker’s invention (paragraph 23).  This would therefore suggest pet food within each container that can be less than 2 ounces as well (i.e. 56g or less).  In this regard, it is noted that “HomeVet” further teaches feeding a cat 4-6 ounces per day split between 2-3 meals, and therefore also suggests 1.3oz per meal (i.e.  4oz/3 meals = 36.8g / meal) (see page 1: “The average cat should eat 4-6 ounces per day split between 2-3 meals”).  While Tucker, and “HomeVet” might be discussing the food in ounces, it is noted that “Whiskas” further evidences that the ounces can indeed convert to a weight.  For example, a 5.5 ounce can has about 156grams, while a 12.3 ounce can comprises approximately 350 grams.  This is further supported by “Flickr” who clearly labels the packaged food in ounces and grams.  The description in “Flickr” also discloses 48 pouches at 3 ounces each totaling 9 pounds.  The 48 pouches at 3 ounces each Lehmann teaches that it has been desirable to provide cats with more frequent meals of smaller quantities (paragraph 9), where the meals can be 10g to 50g portions or 30g portions (see paragraph 20, 16).  Lehmann further teaches that the smaller portions can prevent overeating (paragraph 13), while being more geared toward a cats natural habits for eating smaller portions (paragraph 9).   Furthermore, Kan et al. similarly teaches meals for cats (paragraph 4) that can be 20-30 grams (see paragraph 13, 14) to adjust the amount of the meal given (see paragraph 5), for controlling nutrition and obesity (see at least paragraph 13 and 22).       
The art thus teaches providing quantities of food such as 37.8g as taught by HomeVet, 30g as taught by Lehmann and 20-30 grams as taught by Kan for the purpose of controlling nutrition intake and weight.  The art also teaches that cats can consume multiple smaller quantities of food daily.  
To thus modify Bruce who is not limiting regarding the particular type of food and the quantity of food, and to customize the nutritional content of the food in each unit to have between 10-40grams would have been obvious to one having ordinary kill in the art for the purpose of providing the desired nutritional requirements per package and for controlling the food intake and obesity.  Providing smaller portions as taught by the combination would have been obvious to one having ordinary skill in the art for the purpose of providing a cat with multiple fresh meals a day. 
Regarding the limitation to claim 1 of the cat food is “complete and balanced,” in view of Bruce, Tucker and Lehmann, the combination is seen to suggest the food is 
Regarding the limitation that “the individually sized portion consisting of a single cat meal of the entire daily diet,” it is noted that the combination is seen to teach each unit can be construed as a single meal for a cat, as taught by Bruce (paragraph 7), Tucker (paragraph 27; figure 8-9) and Lehmann. 
Regarding the single cat meat being “configured to be consumed in a single feeding before the wet food undergoes a level of chemical or physical degradation, the chemical and physical degradation including at least one of a decrease in moisture content, an oxidation of lipids, a decrease in volatile compound and an increase in microbial contamination,” it is further noted that in view of the specification reciting that the cat should finish eating the food before certain characteristics of the food degrade to unwanted levels (paragraph 13 of the pg-pub), that the claim limitation of “before the wet food undergoes a level of chemical or physical degradation” means that there can still be some degree of degradation provided that it is still acceptable.
Nonetheless, it is noted that the combination teaches a wet cat food having a moisture content within the claimed range, and further suggested packaged meal sizes of for example, 30g.  Applicant’s specification suggests that the quantity of each meal allows for consumption prior to degradation (see paragraph 13 of the specification as filed).  Therefore, it is seen that the combination suggests providing wet cat food, in meal sizes such as 30g for the known purpose of providing multiple smaller meals for controlling weight and nutrition, and where such a modification would also have resulted in the wet cat food being configured to be consumed prior to degradation.  
Further regarding the single cat meal being configured to be consumed in a single feeding, it is noted that “Feralcatcaretakers” further evidences that it has been conventional in the art to provide quantities of food such that there is no left-over wet cat food remaining (see page 1, step 6).  Buzby further evidences that it has been conventional to adjust the size/amount of food offered to an animal in order to meet that animal’s daily nutritional requirements, guidelines and/or recommendations as well as for reducing waste (see page 5 - “Tailoring Portion Sizes to Appetite and Needs”).  To thus modify the above combination and to provide a quantity of food in each unit such that it can all be consumed by a cat would have been obvious to one having ordinary skill in the art, so as to prevent left-over food and waste of unconsumed wet cat food.
Regarding claim 2, as the combination teaches a multi-pack of shelf-stable wet cat food, and where only a single meal portion is to be opened at a time for consumption.  The combination teaches a sealed, shelf-stable package and therefore it is seen that the individually sized portions are configured to prevent chemical and physical degradation from occurring by limiting air exposure at ambient conditions to the portion of wet food.
Regarding claim 4, the combination applied to claim 1 teaches that the individually sized portion of the wet food has a mass of at least 15g and no more than 35g.
Regarding claim 5, in view of Bruce and Tucker as already applied to claim 1, the combination teaches the bundle of units together forms a multi-meal package for the cat.
Regarding claim 8, Bruce teaches that the units of the pack can have different flavors (see paragraph 19).  It is further noted that “Flickr” further teaches a variety pack of wet cat food (see “Poultry Pack” - which includes chicken dinner packs, turkey packs and chicken and salmon packs).  Modification of Bruce to include differing flavors to each unit of the pack would have been obvious to one having ordinary skill in the art, for the purpose of providing variety in the flavor of meal served to a cat.
Regarding claim 10, the combination suggests each unit is configured to be entirely consumed during the single cat meal.  It is further noted that this would also have been a function of the particular hunger and needs of the cat.
Claim 16 is rejected for the reasons discussed above with respect to claims 1 and 2.
Regarding claim 17, in view of Bruce, Tucker and Lehmann, the combination teaches multiple individually sized portions where a second sealed portion is to be served at a later time.  The combination teaches that each portion/serving can be 30g for instance and thus suggests a second unit being provided at a later time than the first unit.
Regarding claim 18, is analogously rejected for the reasons discussed above with respect to claim 8.
Claim 20 is analogously rejected for the reasons discussed above with respect to claim 10.


Claims 3 and 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of “The Cat Doctor”.
Regarding claim 3, the combination applied to claim 1 suggests providing smaller portions that are consumable by the cat and the combination applied to claim 1 further suggests complete consumption of the meal.  Therefore, the combination is seen to render obvious the step of “feeding the individually sized portion to a cat such that the cat consumes the portion before the wet food undergoes a loss of flavors that negatively affects the palatability of the wet food by the cat or before the wet food undergoes a loss of nutrients from the wet food.  
It is further noted however, that “The Cat Doctor” also teaches food only being available of 30 minutes (see “Recommended Changes”), which would also suggest consumption before the wet food undergoes a loss of flavors that affects the palatability of the wet food.  It is also noted that the particular consumption of the food would have been a function of the particular cat and the particular preferences of the cat.
Regarding claim 6, Bruce’s teaching of two meals, with one served in the morning and the other in the afternoon/evening (paragraph 7) suggests meals served over a 21 hour period.  Additionally, however, “The Cat Doctor” for instance, teaches two small meals 12 hours apart (see “Recommended Changes”).  In view of Lehmann, the combination suggests for instance, 6 meals a day (paragraph 22).  To thus modify Bruce if necessary and have the units consist of a cat’s entire daily diet served over a 21 hour period would have been obvious to one having ordinary skill in the art as the art teaches that it has been conventional to spread meals apart for the purpose managing a cat’s nutrition throughout a day.  


Claims 7 and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of “MadeHow – Pet Food” (cited on 5pg IDS of 8/30/21).
Regarding claim 7, Bruce teaches that the vessels can be linked together (see paragraph 16) but the claim differs in specifically reciting that the units are coupled together by at least one of shrink wrap, living hinges, tear away strips and tape.
However, “MadeHow” teaches that multiple pet food containers have been conventionally coupled together using shrink wrap (see page 4, see the third bullet under “Sterilizing”).
Therefore to modify the combination and to use a conventional expedient for coupling the units together, such as shrink wrapping, would have been an obvious matter of engineering and/or design choice.

Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of Mykytiuk (“Retort Flexible Packaging: The Revolution Has Begun” cited on 5pm IDS of 8/30/21), Clifcorn (US 2517542 cited on 5pg IDS of 8/30/21).
Regarding claim 11, Bruce and Tucker both teach sealing each unit.  
Regarding heating each unit with a heating medium to commercially sterilize the food without degrading a boundary layer of the food in closest proximity to the heating medium, the combination applied to claim 1 differs in this regard.
Mykytiuk teaches that the surface area to volume ratio allows for quick heat penetration without overcooking due to reduction in retort time (see page 19, left column, “It tastes better”). Mykytiuk further teaches that retort sterilization can prevent overcooking and softening the food (see the 3rd paragraph under “It tastes better.”)  This is seen to suggest preventing degradation of a boundary layer of the food.
Additionally Clifcorn further teaches sterilization techniques for packaged foods that prevents degradation of the food portions near the can surface (see column 8, last 4 lines to column 9, line 23).  To thus sterilize the food without degrading a boundary layer of the food would have been obvious to one having ordinary skill in the art for the purpose of ensuring that the sterilization didn’t not adversely affect the organoleptic properties of the pet food.  
Regarding claim 12, it is noted that Bruce teaches a food that has a core portion and would have had some surface area to volume ratio.  Regarding the units having a surface area to volume ratio to commercially sterilize the mass in the units by heating the core portion of the mass to a temperature without degrading ab oundary layer of the wet food proximate a heating medium, it is noted that Tucker, Mykytiuk and Clifcorn have been relied on as already discussed above with respect to claim 11 to teach sterilization without preventing degradation and overcooking of the boundary layer.  To thus control the surface area to volume ratio would have been obvious to one having 
Regarding claims 13, the combination applied to claim 11 and 12 above teaches a food product with a moisture content of 90% by weight.  In view of Mykytiuk and Clifcorn it would have been obvious for the entirety of the product to remain uniform and of a similar moisture content.
Regarding claim 14, it is seen that the combination applied to claims 11-13 above would necessarily teach a food with a core portion within each unit, and each unit having a length from the core to a unit exterior.  The combination as applied to claims 11-13 further teaches the packaged food that would have been without degradation at a boundary layer of the wet food proximate a heating medium.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 1 above, which relies on Bruce (US 20040005388) as the primary reference, and in further view of Bierer (US 20030138548) and Townsend (US 20050181097 cited on 5pg IDS of 8/30/21).
Regarding claim 15, the claim differs from the combination applied to claim 1, in specifically reciting that the mass of the wet food has at least 11 kcal. 
It is noted however, that Bruce teaches that the caloric density can be modified based on the desired nutritional profile (see paragraph 6).
While not specific to the mass of the wet food having at least 11 kcal, Bierer teaches wet cat foods (paragraph 42, 43) which can have 295-375 kcal per 100 grams (paragraph 41).  As the combination applied to claim 1 teaches about 30 grams, for 
Additionally, Townsend, teaches providing nutritional requirements to a pet food, which can be for a cat (paragraph 35) by having the pet food with a weight of 15-400 grams and with 30-2500kcal per food (paragraph 8, 10, 13) and where the pet food can be a nutritionally complete meal (at least, the abstract).  
Therefore, to modify Bruce and to have the wet food have at least 11 kcal would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite nutritional content to the wet cat food.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-5, 7, 10-16, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, 14-16, 20 and 21 of copending Application No. 16/415698 (reference application) in view of Whiskas - Feeding Finicky Cats”. 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 16 are directed to the obvious method of using the cat food product of copending claims 1, 4-12, 14-16, 20 and 21.  That is, copending claim 1 teaches a bundled number of individually sized portions of wet cat food in a unit, which consist of the entire daily diet of cat food.  Each unit of the copending claims as a moisture content of 65-95%, a mass of 10-40g and is shelf-stable and is complete and balanced.  Copending claim 14 further teaches each unit sealed to limit exposure to light and oxygen and copending claim 21 further teaches each unit configured to be entirely consumed by the cat in one meal.  Therefore, individual units of the copending claims are thus seen to also be configured to be consumed in a single feeding before the wet food undergoes chemical or physical degradation.  
While the copending claims do not specifically discuss the wet food being configured to be provided at an ambient temperature having not been previously refrigerated or previously exposed to microbiological flora from a cat, “Whiskas - Feeding Finicky Cats” evidences that it has been notoriously conventional to provide th paragraph: “They prefer food at room temperature”).  In further view of “Whiskas - Feeding Finicky Cats,” to thus modify the copending claims and to configure the cat food from the unit to be provided at an ambient temperature would have been obvious to one having ordinary skill in the art, because the art evidences that cats can prefer food at room temperature (i.e. ambient temperature).  
Regarding claim 2, because copending claim 14 teaches individually sized portions that have limited exposure to light and oxygen and are shelf-stable, it is seen that the copending claims also teach the individually sized portion being configured to prevent the chemical and physical degradation from occurring by limiting air exposure at ambient conditions to the portion of the wet food.
Regarding claim 3, because copending claim 21 teaches each unit configured to be entirely consumed by the cat in one meal, and as the copending claims teach a similar amount of wet food in each unit and a similar moisture content of wet food in each unit, the step of feeding the individually sized portion to the cat such that the cat consumes the portion before the wet food undergoes a loss of flavors that negatively affects the palatability of the wet food by the cat or before the wet food undergoes a loss of nutrients from the wet food would have been the obvious method of serving the individual portions of wet cat food of the copending claims
Regarding claim 4, copending claim 4 teaches a portion of between 15-35g.
Regarding claim 5, copending claim 1 teaches a multi-meal package for a cat.
Regarding claims 7 and 21, copending claim 15 teaches the plurality of units are coupled by shrink wrap, living hinges, tear away strips or tape.
Regarding claim 10, copending claim 21 teaches each unit configured to be entirely consumed during a single cat meal.
Regarding claim 11, copending claim 7 teaches that the heat treatment does not degrade the boundary layer of the wet cat food proximate a heating medium.  Thus the claimed step of heating each unit is seen to be obvious in view of the teachings of copending claim 7.
Regarding claim 12, copending claim 7 teaches that each unit has a core portion and each unit has a length from the core portion to a unit exterior to commercially sterilize the wet cat food by heating the core portion to a temperature without degrading a boundary layer of the wet cat food proximate a heating medium.
Regarding claim 13, copending claim 8 teaches the boundary layer having a moisture content of at least 15% after sterilization.
Regarding claim 14, copending claim 9 teaches the structure of the individually sized portion as recited in claim 14.
Regarding claim 15, copending claim 1 teaches the wet food of each unit having at least 11 kcal.
Claim 16 is similarly rejected for the reasons discussed above with respect to claims 1 and 2.
Claim 20 is analogously rejected for the reasons discussed above with respect to claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, 14-16, 20 and 21 of copending Application No. 16/415698 (reference application) in view of Whiskas - Feeding Finicky Cats” as applied above, and in further view of Bruce (US 20040005388)  and “The Cat Doctor”.
Regarding claim 6, the copending claims do not explicitly recite, the bundled units consist of a cat’s entire daily diet served over a 21-hour period.
However, Bruce teaches of two meals, with one served in the morning and the other in the afternoon/evening (paragraph 7) and therefore suggests meals served over a 21 hour period.  Additionally, “The Cat Doctor” for instance, teaches two small meals 12 hours apart (see “Recommended Changes”).  To thus modify the copending claims and to have the units consist of a cat’s entire daily diet served over a 21 hour period would have been obvious to one having ordinary skill in the art as the art teaches that it has been conventional to spread meals apart for the purpose managing a cat’s nutrition throughout a day.  
Regarding claim 17, the combination in view of Whiskas-Feeding Finicky Cats teaches the wet food that has not been previously refrigerated and is provided at ambient temperature to a cat since this is a taste preference of many cats.  
While the copending claims do no recite the second unit provided at a later time than the first unit, as the copending claims teach a multi-meal pack, it would have been obvious to one having ordinary skill in the art for a second meal of the multi-meal pack to have been provided at a later time than the first unit providing the first meal.  Nonetheless, Bruce teaches a multi-pack (paragraph 19), with one served in the 

Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, 14-16, 20 and 21 of copending Application No. 16/415698 (reference application) in view of Whiskas - Feeding Finicky Cats” as applied above, and in further view of Bruce (US 20040005388) and “Flickr (cited on 5pg IDS of 8/30/21)” 
Regarding claims 8 and 18, the claims differ from the copending claims in specifically reciting each unit having a different flavor. 
However, Bruce teaches that the units of the pack can have different flavors (see paragraph 19).  It is further noted that “Flickr” further teaches a variety pack of wet cat food (see “Poultry Pack” - which includes chicken dinner packs, turkey packs and chicken and salmon packs).  Modification of the multi-pack of the copending claims to include differing flavors to each unit of the pack would have been obvious to one having ordinary skill in the art, for the purpose of providing variety in the flavor of meal served to a cat.

Response to Arguments
On pages 9-10 of the response, Applicant urges that the Office Action provides no references to support the allegation that wet food is consumed in a single feeding before the wet food undergoes a level of chemical or physical degradation.  Applicant 
These urgings are not seen to be sufficient to overcome the rejection.  It is initially noted that the claim does not provide any specificity as to what results in minimization of chemical and physical degradation of wet food.  Bruce already teaches portioning multiple meals so that one meal remains sealed while the other is still consumed, Bruce suggests preventing some degree of chemical and physical degradation of wet food of an entire daily diet of a cat.  Additionally, however, when looking to the specification, it would appear that complete consumption of the meal would also have minimized degradation.  In this regard, the rejection relies on a combination, which further suggests providing smaller portions of food for each meal and the combination also suggest smaller packaged meals for cats.  Therefore, the combination as a whole, is seen to suggest modifying the quantity of wet food in each of Bruce’s packages for the purpose of providing the desired nutritional requirements per package and for controlling the food intake and obesity.  Providing smaller portions as taught by the combination would have been obvious to one having ordinary skill in the art for the purpose of providing a cat with multiple fresh meals a day.   In view of this, the combination is seen to suggest packaged, single cat meals that would also be configured to be consumed in a single feeding before the wet food undergoes some level of chemical or physical degradation.   Thus, the rejection is not relying on official notice, but rather, is relying on the teachings and suggestions presented in the prior art.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).    It is further noted that in view of the specification reciting that the cat should finish eating the food before certain characteristics of the food degrade to unwanted levels, that the claim limitation of “before the wet food undergoes a level of chemical or physical degradation” means that there can still be some degree of degradation provided that it is still acceptable. 

On pages 10-11 of the response, Applicant urges that a claim feature which minimizes chemical and physical degradation is not instantly demonstratable or well-known and the Office Action fails to cite a prior art reference disclosing a method fo minimizing chemical and physical degradation of wet food…wherein the single cat meal is configured to be consumed in a single feeding before the wet food undergoes chemical or physical degradation.
These urgings are not seen to be sufficient to overcome the rejection.  The preamble of the claim recites, “A method of minimizing chemical and physical degradation fo wet food for an entire daily diet of a cat.”  In this regard, it is seen that the combination teaching multiple sealed meal portions which are to be opened individually for each meal would also result in minimizing chemical and physical degradation of wet cat food for an entire daily diet of a cat.   Further regarding the single cat meal configured to be consumed before the wet food undergoes a level of chemical or 

Further on pages 11-12 of the response, Applicant urges that Tucker teaches a recloseable container to prevent wastage of food and criticizes pouches that are not recloseable and therefore is not seen to suggest an individually sized portion of the wet food in a unit, the individually sized portion consisting of a single meal, because recloseable containers are for saving food so a second portion can be had at a future meal.
These urgings are not seen to be sufficient to overcome the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination is seen to suggest similar sized quantities of food for a single feeding and thus the combination suggests a single cat meal portion that is configured to be consumed in a single feeding.  Regarding Tucker, it is noted that Tucker encompasses or at least suggests to one having ordinary skill in the art that the size of the container 

On pages 12-13 of the response, Applicant urges that that the combination does not disclose or suggest “an individually sized portion of the wet food in a unit, the individually sized portion consisting of a single cat meal. 
It is noted however, that the combination teaches sealed individual portions that are considered to be a single cat meal, and the combination further teaches that the quantity of the cat food within the single portion can be 37.8g, as taught by HomeVet, 30g as taught by Lehman and 20-30g as taught by Kan.  Therefore, the combination is seen to suggest an individually sized portion consisting of a single cat meal.

On pages 13-14 of the response, Applicant urges that Tucker does not disclose or suggest wet food consisting of a single cat meal, the single cat meal of the unit having a mass of at least 10g to no more than 40g, because Tucker’s teachings of a reuseable container with a cover that opens or closes would not have been modified to hold a single cat meal as claimed.
These urgings are not seen to be sufficient for the reasons already presented above.  It is noted that the combination is seen to suggest individual cat meals being separately packaged, and further teaches cat meals of smaller portions, such as 30g as taught by Lehman.  Therefore, the combination is seen to suggest single meals having a quantity of wet cat food within the claimed amount.

Further on page 14 of the response, Applicant urges that Tucker’s disclosure at paragraph 23 contemplates modifications to the container and not the mass and therefore, Tucker is not suggesting changing the mass of pet food to be less than 2 ounces but that the size of the container can be made larger or smaller.
It is noted however, that at paragraph 23, Tucker’s disclosure of “about 2 ounces” suggests amounts of pet food that can be less than 2 ounces.  Furthermore, while Tucker teaches one embodiment where containers are configured to contain 3, 6 or 12 ounces of pet food, Tucker teaches that the containers can be configured to contain about 2 ounces of pet food, but that smaller sized containers to accommodate pet food is a further embodiment.  Therefore, Tucker’s disclosure can be interpreted to mean that the containers can be configured to contain about 2 oucnes but that that there can be smaller sized containers, which would thus have suggested smaller amounts of food.  

On pages 14-15 of the response, Applicant urges that there is no explicit or inherent disclosure in Tucker that the mass of the pet food extends beyond 2 to 20 ounces and even if it could have been construed that Tucker’s disclosure suggested otherwise, the claimed range of 10-40 grams is outside the scope of reasonable variability because the lowest amount of food (56 grams = 2 oz), is still 40% greater than the highest amount of food claimed (40 grams).
These urgings are not seen to be sufficient for the reasons discussed above.  It is noted that the combination is still seen to suggest smaller amounts of food per meal and the combination suggests packaging individual meal portions. 

On pages 15-16 of the response, Applicant urges that the cited art does not disclose or suggest an individual sized portion of the wet food in a unit, the individually sized portion consisting of a single cat meat… the single cat meal of the unit having a mass of at least 10g to no more than 40g.” It is urged that HomeVet does not disclose portions in a unit but rather, suggests distributing food from a traditional can which would thus lead to chemical or physical degradation; and Lehman is not directed to wet food but rather to semi-moist food.
These urgings are not seen to be sufficient for the reasons already presented above.  It is noted that while HomeVet teaches smaller sized portions distributed from a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792